DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 06/11/2021
Application Data Sheet 						-Receipt Date 06/11/2021
Claims 								-Receipt Date 06/11/2021
Drawings-only black and white line drawings			-Receipt Date 06/11/2021
Specification							-Receipt Date 06/11/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because:
“the register” in line 4 lacks antecedent basis
 “the write enable signals” in line 8 lacks antecedent basis
“all register” in line 9 should be “all registers in the register file”
Correction is required.  See MPEP § 608.01(b). A replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).

The disclosure is objected to because of the following informalities: 
The Specification should include patent numbers for applications (see pg. 10 ln 25-27) that have issued since the filing date of the Specification
Appropriate correction is required.


Drawings
The drawings are objected to because:
Fig. 2 includes text (e.g. “RA_dm” and “400”) that should not cross or mingle with lines, see 37 CFR 1.84(p)(3). 
Fig. 2 the arrow on the line going from the “WRITE DATA” line 42 to R0 should point into R0 instead of pointing to line 42
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33, 4, 6a, 6b, 6c, 6d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 1-5 are not in black, see 37 CFR 1.84(a) and (L), and the subscripts in Figures 2-3 are too small, see 37 CFR 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests the follow process for making the drawings black and white:
1. Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2. Click “File” and then click “Print”;
3. Select “Adobe PDF” as the printer. If not available, “Microsoft Print to PDF” may also work, though this has not been tested. If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4. Uncheck “Print in grayscale (black and white)”;
5. Uncheck “Save ink/toner”;
6. Click “Advanced”;
7. Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list. The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8. Click “OK” and then click “Print”. The resulting PDF should comprise only black and white drawings. Please review the final drawings for potential unintended consequences of this process.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the processing unit is configured to apply the cleansing data values to the write data path”  in claim 9 line 14, which will be interpreted as a unit in an execution stage of a processing pipeline according to pg. 8 ln 1-8 of the Specification
“the processing unit is configured to simultaneously assert the write enable signal on all registers” in claim 9 line 15, which will be interpreted as at least one of logic in an execution stage of a pipeline (according to pg. 8 ln 1-8 of the Specification) a clock signal (according to pg. 7 ln 1-6 of the Specification), or a switch circuit (according to pg. 7 ln 1-6 of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 4, 7-9, and 14 are objected to because of the following informalities:  
Claim 1 lines 6-7- “that register” should be changed to “the respective one of the registers”
Claim 1 line 10- insert “in the register file” after “all registers” to be consistent with the wording used in line 9
Claim 4 is a duplicate of claim 3 and should be canceled, see 37 CFR 1.75(b)
Claim 8- insert “in the register file” after “all registers” to be consistent with the wording used in claim 1 line 9
Claim 9 line 8- replace “one of” with “register” to better match subsequent language that refers to “the first register”
Claim 9- insert “in the register file” after instances of “all registers” in lines 12 and 15 to be consistent with the wording used in line 11
Claim 14- insert “in the register file” after “all registers” in lines 8-9 to be consistent with that wording used in line 7
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
a plurality of registers each having a write enable input configured to receive a write enable signal and a write data input connected to a write data path of the processing unit and configured to write data values from the write data path in response to the write enable signal;
	However, this limitation is indefinite since the wording is unclear- does each register have a write data input or is the write enable input of each register configured to receive a write data input? What is configured to write data values? Is it the write data input, the write enable input, or the plurality of registers? For the purpose of examination, this limitation will be interpreted as:
a plurality of registers each having a write enable input and a write data input; 
wherein the write enable input is configured to receive a write enable signal; 
wherein the write data input is connected to a write data path of the processing unit and configured to write data values from the write data path in response to the write enable signal;
	Claim 9 is similarly rejected since it recites a similar limitation and a similar interpretation will be taken for purposes of examination. 
Claim 1 recites the limitation "the write enable signal of a respective one of the registers" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. While the claim recites “a plurality of registers each having a write enable input configured to receive a write enable signal”, it is unclear if one write enable signal is provided to each register or if there are a plurality of write enable signals and each register receives its own respective one of the plurality of write enable signals. Examiner suggests amending line 2 to recite “receive a respective write enable signal of a plurality of write enable signals” and amending later references to one write enable signal to refer to “the respective write enable signal”. 
	Claim 9 is similarly rejected since it recites a similar limitation and Examiner suggests a similar amendment to overcome this rejection. 
Claim 1 recites the limitation "the write enable signals of all registers in the register file" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim since “write enable signals” are never introduced for all registers in the register file. While the claim recites “a plurality of registers each having a write enable input configured to receive a write enable signal”, it is unclear if one write enable signal is provided to each register or if there are a plurality of write enable signals and each register receives its own respective one of the plurality of write enable signals. Examiner suggests amending line 2 to recite “receive a respective write enable signal of a plurality of write enable signals” and amending later references to all the write enable signals refer to “the plurality of write enable signals”. 
Claim 9 recites a similar limitation and is rejected for similar reasons.
Claim 2 recites the limitation "the write enable signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the write enable signal of claim 1 lines 2-3, the write enable signal of a respective one of the registers in claim 1 lines 5-6, or one of the write enable signals in claim 1 lines 8-9.
Claim 3-4 recites the limitation "the write enable signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the write enable signal of claim 2, the write enable signal of claim 1 lines 2-3, the write enable signal of a respective one of the registers in claim 1 lines 5-6, or one of the write enable signals in claim 1 lines 8-9.
Claim 12 recites the limitation "the write enable signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the write enable signal of claim 9 lines 3-4, the write enable signal of a first one of the registers in claim 9 lines 7-8, or one of the write enable signals in claim 1 line 11.
	Claims 2-8 and 10-13 are further rejected based on their dependence from rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 5,533,185 (hereinafter, Lentz).
Regarding claim 1, Lentz teaches:
 1. A processing unit having a register file, the register file comprising: 
a plurality of registers (Fig. 3 registers 0-7) each having a write enable input (Fig. 5 LD0/LD1) configured to receive a write enable signal (Fig. 5 504 and 506) and a write data input connected (Fig. 5 IN0/IN1) to a write data path of the processing unit (Fig. 5 lines carrying “SOURCE BIT n” and the parallel load bus 508 are a write data path that writes data values to the register) and configured to write data values from the write data path (col 8 lines 1-11: source data byte/data values are written to the registers, the path carrying the source bits in Fig. 3 is a data path, the input of the register that receives the source bits is a write data input configured to write data values from the write data path) in response to the write enable signal (col 8 lines 26-42: values are written from “source bit n” in response to 504 and from 508 in response to 506), 
write circuitry (Fig. 3 344/346) configured in a normal mode of operation to assert the write enable signal of a respective one of the registers to cause operational data values to be written to that register from the write data path (col 8 lines 26-42: 344/346 asserts a word load signal 506 which causes values from the parallel load bus 508 to be written to a register, this is a first mode where individual registers are written), and 
data cleansing circuitry (Fig. 3 304/316) configured to control a data cleansing mode in which the write enable signals of all registers in the register file are simultaneously asserted to cause cleansing data values to be simultaneously written to all registers from the write data path (col 8 lines 26-42 and lines 51-64: 304/316 simultaneously asserts 304 for all bit positions of all registers in 306 to cause cleansing values from source bits 0-7 (coming from source 318 shown in Fig. 3) to be simultaneously written to all the registers); 

Regarding claim 9, Lentz teaches:
9. A computer system comprising: 
a processing unit (col 9 lines 61-64: RISC microprocessor) having a register file (Fig. 3 register array 306) including: 
a plurality of registers (Fig. 3 registers 0-7) each having a write enable input (Fig. 5 LD0/LD1) configured to receive a write enable signal (Fig. 5 504 and 506) and a write data input connected (Fig. 5 IN0/IN1) to a write data path of the processing unit (Fig. 5 lines carrying “SOURCE BIT n” and the parallel load bus 508 are a write data path that writes data values to the register) and configured to write data values from the write data path (col 8 lines 1-11: source data byte/data values are written to the registers, the path carrying the source bits in Fig. 3 is a data path, the input of the register that receives the source bits is a write data input configured to write data values from the write data path) in response to the write enable signal (col 8 lines 26-42: values are written from “source bit n” in response to 504 and from 508 in response to 506), 
write circuitry (Fig. 3 344/346) configured in a first mode of operation to assert the write enable signal of a first one of the registers to cause operational data values to be written to the first register from the write data path (col 8 lines 26-42: 344/346 asserts a word load signal 506 which causes values from the parallel load bus 508 to be written to a register, this is a first mode where individual registers are written), and 
data cleansing circuitry (Fig. 3 304/316) configured to control a second mode of operation in which the write enable signals of all registers in the register file are simultaneously asserted to cause cleansing data values to be simultaneously written to all registers from the write data path (col 8 lines 26-42 and lines 51-64: 304/316 simultaneously asserts 304 for all bit positions of all registers in 306 to cause cleansing values from source bits 0-7 (coming from source 318 shown in Fig. 3) to be simultaneously written to all the registers); 
wherein the processing unit is configured to apply the cleansing data values to the write data path and to simultaneously assert the write enable signal on all registers (col 8 lines 26-42 and lines 51-64: the values from source 318 are applied to the write paths of source bits 0-7 and the select control signals 316 are simultaneously asserts by 304 to assert the write enable 504 on all the registers; col 9 line 67-col 10 line 1: the function circuit of Fig. 3 is a function unit in an execution stage of an instruction processing unit, this unit applies the data values and asserts the write enable signal to the registers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0199072 (hereinafter, Craske) in view of US 5,533,185 (hereinafter, Lentz).
Regarding claim 1, Craske teaches:
1. A processing unit (Fig. 1 10) having a register file (Fig. 1 12), the register file comprising: 
a plurality of registers ([0050]) each having a write enable input configured to receive a write enable signal ([0063]: each register includes the circuitry of Fig. 4 for each bit, this circuitry includes write enable input 416 configured to receive a write enable signal) and a write data input connected to a write data path of the processing unit and configured to write data values from the write data path in response to the write enable signal ([0063]: this circuitry of Fig. 4 includes write input 412 connected to write data path, i.e. the path from the execute logic to the register file, see [0055] and Fig. 2, and the write input writes data received in the register file from s7 in response to the write enable signal); 
write circuitry in a normal mode of operation to assert the write enable signal of a respective one of the registers to cause operational data values to be written to that register from the write data path ([0063]: the write enable signal is asserted to cause a data value to be written to the flip flops of a register from the write data path, see path from execute logic to register file in Fig. 2, the circuitry that asserts the write enable signal is a write circuitry; Fig. 5 steps A1-A11 is a normal mode of operation where a write instruction received as a primary instruction causes a data value, i.e. operational data values, to be stored in the register file, see also [0068]-[0069]); and 
data cleansing circuitry (Fig. 3C 320c) configured to control a data cleansing mode (Fig. 5 steps A12-A19 is a data cleansing mode) in which the write enable signals of registers in the register file are simultaneously asserted to cause cleansing data values to be simultaneously written to registers from the write data path ([0062] and [0064]: the control signal for each bit of a register simultaneously asserts the write enable of each flip flop of the register to cause zero values to be simultaneously written to the flip flop bits of the registers 310c and 312c; Fig. 2 shows the control signal in the write data path going from execute logic to the register file and Fig. 4 shows the control signal being input to the flip flops via 430, thus the control signals to each of the flip flops of the registers 310c and 312c are cleansing data values written to the registers from the write data path).
	Craske is does not teach:
	a data cleansing mode in which the write enable signals of all registers in the register file are simultaneously asserted to cause cleansing data values to be simultaneously written to all registers.
	Further, Lentz teaches clearing all registers simultaneously (col 8 lines 51-64).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control circuitry of Craske to support a mode which simultaneously clears all the registers of the register file as taught by Lentz such that the control circuitry 320 c is connected to all the registers and simultaneously asserts the write enable signals of all the registers to write cleansing values (i.e. the inverted control signals) to all the registers. One of ordinary skill in the art would have been motivated to make this modification to initialize the register file (Lentz col 8 lines 55-56), which would also improve security by ensuring sensitive data in the registers are cleared when no longer needed.

	Regarding claim 2, Craske in view of Lentz teaches:
2. The processing unit of claim 1, further comprising an execution unit (Craske Fig. 1 120), wherein in the normal mode of operation the write enable signal is provided by a computer executable instruction executed by the execution unit (Craske [0068]-[0069]: a write instruction writes a data value to a register in step A11, i.e. in the normal mode of operation, by indicating an address in the register file to store a data value; since the write instruction writes a particular register, it will provide the write enable signal to that particular register; Craske [0052]: the execute logic executes the write instruction indicated by signals s1 and s2).

Regarding claim 3, Craske in view of Lentz teaches:
3. The processing unit of claim 2, wherein the processing unit is configured to decode an address indicated by the computer executable instruction for generating the write enable signal (Craske [0068]-[0069]: a write instruction writes a data value to a register in step A11, i.e. in the normal mode of operation, by indicating an address that is decoded to indicate a register in the register file to store a data value).

	Regarding claim 4, Craske in view of Lentz teaches:
4. The processing unit of claim 2, wherein the processing unit is configured to decode an address indicated by the computer executable instruction for generating the write enable signal (Craske [0068]-[0069]: a write instruction writes a data value to a register in step A11, i.e. in the normal mode of operation, by indicating an address that is decoded to indicate a register in the register file to store a data value).

	Regarding claim 5, Craske in view of Lentz teaches:
5. The processing unit of claim 2, wherein the operational data values are indicated by the computer executable instruction executed by the execution unit (Craske [0068]-[0069]: the write instruction indicates the data value, i.e. operational data values, to be written).

	Regarding claim 9, Craske teaches:
9. A computer system (Fig. 1 1) comprising: 
a processing unit (Fig. 1 10) having a register file (Fig. 1 12) including: 
a plurality of registers ([0050]) each having a write enable input configured to receive a write enable signal ([0063]: each register includes the circuitry of Fig. 4 for each bit, this circuitry includes write enable input 416 configured to receive a write enable signal) and a write data input connected to a write data path of the processing unit and configured to write data values from the write data path in response to the write enable signal ([0063]: this circuitry of Fig. 4 includes write input 412 connected to write data path, i.e. the path from the execute logic to the register file, see [0055] and Fig. 2, and the write input writes data received in the register file from s7 in response to the write enable signal); 
write circuitry in a normal mode of operation to assert the write enable signal of a respective one of the registers to cause operational data values to be written to that register from the write data path ([0063]: the write enable signal is asserted to cause a data value to be written to the flip flops of a register from the write data path, see path from execute logic to register file in Fig. 2, the circuitry that asserts the write enable signal is a write circuitry; Fig. 5 steps A1-A11 is a normal mode of operation where a write instruction received as a primary instruction causes a data value, i.e. operational data values, to be stored in the register file, see also [0068]-[0069]); and 
data cleansing circuitry (Fig. 3C 320c) configured to control a second mode of operation (Fig. 5 steps A12-A19 is a data cleansing mode) in which the write enable signals of registers in the register file are simultaneously asserted to cause cleansing data values to be simultaneously written to registers from the write data path ([0062] and [0064]: the control signal for each bit of a register simultaneously asserts the write enable of each flip flop of the register to cause zero values to be simultaneously written to the flip flop bits of the registers 310c and 312c; Fig. 2 shows the control signal in the write data path going from execute logic to the register file and Fig. 4 shows the control signal being input to the flip flops via 430, thus the control signals to each of the flip flops of the registers 310c and 312c are cleansing data values written to the registers from the write data path).; 
wherein the processing unit is configured to apply the cleansing data values to the write data path (Fig. 2 shows the control signal being applied to the write data path by the execute logic) and to simultaneously assert the write enable signal on registers ([0062]: the control signal sent by the execute logic simultaneously asserts the write enable on registers 310c and 312c).
	Craske is does not teach:
	a data cleansing mode in which the write enable signals of all registers in the register file are simultaneously asserted to cause cleansing data values to be simultaneously written to all registers.
	Further, Lentz teaches clearing all registers simultaneously (col 8 lines 51-64).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control circuitry of Craske to support a mode which simultaneously clears all the registers of the register file as taught by Lentz such that the control circuitry 320 c is connected to all the registers and simultaneously asserts the write enable signals of all the registers to write cleansing values (i.e. the inverted control signals) to all the registers. One of ordinary skill in the art would have been motivated to make this modification to initialize the register file (Lentz col 8 lines 55-56), which would prevent an instruction from reading corrupt or old register values.

	Regarding claim 12, Craske in view of Lentz teaches:
12. The computer system of claim 9, further comprising an execution unit (Craske Fig. 1 120), wherein in the first mode of operation the write enable signal is provided by a computer executable instruction executed by the execution unit (Craske [0068]-[0069]: a write instruction writes a data value to a register in step A11, i.e. in the normal mode of operation, by indicating an address in the register file to store a data value; since the write instruction writes a particular register, it will provide the write enable signal to that particular register; Craske [0052]: the execute logic executes the write instruction indicated by signals s1 and s2).

	Regarding claim 13, Craske in view of Lentz teaches:
13. The computer system of claim 12, wherein the operational data values are indicated by the computer executable instruction executed by the execution unit (Craske [0068]-[0069]: the write instruction indicates the data value, i.e. operational data values, to be written).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0199072 (hereinafter, Craske) in view of US 2004/0060015 (hereinafter, Mochizuki), US 5,533,185 (hereinafter, Lentz), and US20190205061 (hereinafter, Weissmann)
	Regarding claim 6, Craske in view of Mochizuki and Lentz teaches:
6. The processing unit of claim 1 
Craske in view of Mochizuki and Lentz does not teach:
a port configured to communicate with a host computer external of the processing unit.
	However, Weissmann teaches:
a port configured to communicate with a host computer external of a processing unit ([0063]: coprocessor 1145 is coupled to processor/host 1110 external to the processor, where the portion of the coprocessor that is coupled to the processor is a port that communicates with the processor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the data processing apparatus of Craske to include a host processor coupled to a  coprocessor as taught by Weissmann such that the processor 10 of Craske acts as a coprocessor to an external host processor. One of ordinary skill in the art would have been motivated to make this modification to improve performance by increasing processing resources as a processor-coprocessor configuration would enable more instructions to be executed relative to a single processor configuration.

	Regarding claim 7, Craske in view of Mochizuki, Lentz, and Weissmann teaches:
7. The processing unit of claim 6, further configured to receive data cleansing values from the host computer connected to the port and to apply the data cleansing values to the write data path (Weissmann [0068]: the host sends coprocessor instructions to the coprocessor; in the combination, the processor of Craske will receive its instructions from the external host, these received instructions will include the write instructions which specify data values to be written on the write data path from the execution logic to the register file, see Craske [0068]-[0069], where the data values are data cleansing values).

	Regarding claim 8, Craske in view of Mochizuki, Lentz, and Weissmann teaches:
8. The processing unit of claim 6, further configured to receive a data cleansing mode signal from the host computer via the port, the data cleansing mode signal causing the write enable signal on all registers to be simultaneously asserted (Weissmann [0068]: the host sends coprocessor instructions to the coprocessor; in the combination, the processor of Craske will receive its instructions from the external host, these received instructions will include foldable instructions which set all the register entries to a predetermined value of 0, see Craske [0071] and Lentz col 8 lines 51-64, the opcode of such instructions is a data cleansing mode signal which will cause the write enable signal on all registers to be simultaneously asserted).

Claims 10-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable US 5,533,185 (hereinafter, Lentz) in view of US 2019/0205061 (hereinafter, Weissmann)
	Regarding claim 10, Lentz teaches:
10. The computer system of claim 9,
Lentz does not teach:
a host computer external of the processing unit, wherein the host computer includes storage configured to hold the cleansing data values and configured to supply the cleansing data values with a mode signal to the processing unit.
However, Weissmann teaches:
a host computer external of a processing unit (Fig. 11 host processor 1110 is external of coprocessor 1145), wherein the host computer includes storage configured to hold data values and configured to supply the data values with a mode signal to the processing unit ([0068]: the processor 1110 recognizes coprocessor instructions embedded within the processor instructions and sends the coprocessor instructions to the coprocessor; the register which holds the coprocessor instruction when it is fetched by the processor is a storage that holds the coprocessor instruction, which includes any data values indicated in the coprocessor instruction, and the opcode of the coprocessor instruction is a “mode signal”; when the coprocessor instruction is sent to the coprocessor the register will supply the opcode and data values to the coprocessor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the graphics processor of Lentz to be a coprocessor to a host processor as taught by Weissmann. In this combination, the single instruction that clears the registers in Lentz (col 8 lines 57-59) will be received from a register in a host processor, the opcode of this single instruction is the claimed mode signal and the values that this instruction loads into the source of Lentz are the claimed cleansing data values. One of ordinary skill in the art would have been motivated to make this modification to improving performance by increasing processing resources as a processor-coprocessor configuration would enable more instructions to be executed relative to a single processor configuration.

Regarding claim 11, Lentz in view of Weissmann teaches:
11. The computer system of claim 10, wherein the storage comprises a system on chip register (Weissmann [0068]: the processor 1110 recognizes coprocessor instructions embedded within the processor instructions and sends the coprocessor instructions to the coprocessor; the register which holds the coprocessor instruction when it is fetched by the processor is a system on chip register).

Regarding claim 14, Lentz teaches:
 14. A method of cleansing data in a register file of a processor, the method comprising: 
in a first mode of operation, receiving data values (col 8 lines 12-42 and lines 51-64: data values from a source are received in a first mode where the load select control signals are asserted), and 
applying the data values to a write data path coupled to a plurality of write data inputs of a plurality of registers in the register file (Fig. 3 the data values from source 318 are applied to a write data path, see lines carrying source bits 1-7, coupled to write data inputs of registers 0-7 of register file 306), 
causing write enable signals (Fig. 5 504 and 506) of all registers in the register file to be simultaneously asserted to cause the data values to be simultaneously written to all registers from the write data path (col 8 lines 12-42 and lines 51-64: signals 504 are simultaneously asserted to cause data values from the source 318 to be simultaneously written to all the registers via the lines carrying source bits 0-7).
	Lentz does not teach:
	the processor connected to a host computer;
receiving at the processor a mode signal and data values from the host computer
However, Weissmann teaches:
a processor connected to a host computer (Fig. 11 host processor 1110 is external of coprocessor 1145)
receiving at the processor a mode signal and data values from the host computer ([0068]: the processor 1110 recognizes coprocessor instructions embedded within the processor instructions and sends the coprocessor instructions to the coprocessor; the register which holds the coprocessor instruction when it is fetched by the processor is a storage that holds the coprocessor instruction, which includes any data values indicated in the coprocessor instruction, and the opcode of the coprocessor instruction is a “mode signal”; when the coprocessor instruction is sent to the coprocessor the register will supply the opcode and data values to the coprocessor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the graphics processor of Lentz to be a coprocessor to a host processor as taught by Weissmann. In this combination, the single instruction that clears the registers in Lentz (col 8 lines 57-59) will be received from a register in a host processor, the opcode of this single instruction is the claimed mode signal and the values that this instruction loads into the source of Lentz is source data 318. One of ordinary skill in the art would have been motivated to make this modification to improving performance by increasing processing resources as a processor-coprocessor configuration would enable more instructions to be executed relative to a single processor configuration.

Regarding claim 15, Lentz in view of Weissmann teaches:
15. The method of claim 14, further comprising: in a second mode of operation, asserting a first one of the write enable signals to cause operational data values to be written from the write data path to a first one of the registers (Lentz col 8 lines 26-42: 344/346 asserts a word load signal 506, i.e. a first one of the write enable signals, which causes values from the parallel load bus 508 to be written to a register, this is a second mode where individual registers are written).

	Regarding claim 16, Lentz in view of Weissmann teaches:
16. The method of claim 14, further comprising: decoding an address indicated by a computer executable instruction to be executed by the processor for generating the write enable signals in a second mode of operation (Lentz col 8 lines 26-42: the signals decoded by 344/346 that cause a register to be written is an address of the register that is written, and 344/346 generates the write enable signals 506 which cause the register to be written in a second mode; Lentz col 10 lines 7-10: Fig. 3 is controlled by a graphics instruction which, when causing a write to a register, will indicate the address to 344/346 to write to the register).

	Regarding claim 17, Lentz in view of Weissmann teaches:
17. The method of claim 14, further comprising: in a second mode of operation, executing a computer executable instruction by the processor, including generating operational data values to be written to the registers (Lentz col 8 lines 26-42: in a second mode in which individual registers are written, values from 508 are written to a register; col 10 lines 7-10: a graphics instruction, which controls the operation of Fig. 3, will generate the values on 508 to be written to a register when executed by the circuitry of Fig. 3).
Regarding claim 18, Lentz in view of Weissmann teaches:
18. The method of claim 14, wherein the write enable signals are simultaneously asserted under control of a clock signal (col 8 lines 51-64: the registers are cleared simultaneously and Fig. 3 shows the control bits being sent simultaneously from 304, where the simultaneous operation is under control of a clock signal since all operations of a processor occur under control of a clock signal).
	
	Regarding claim 19, Lentz in view of Weissmann teaches:
19. The method of claim 18, further comprising: providing the clock signal from a clock which controls execution of computer executable instructions by the processor (Lentz col 10 lines 7-10: the execution of the graphics instruction by the circuitry of Fig. 3 is under control of a clock signal from a clock since all operations of a processor occur under control of a clock).

	Regarding claim 20, Lentz in view of Weissmann teaches:
20. The method of claim 14, further comprising: decoding a first address for generating a first one of the write enable signals in a second mode of operation (Lentz col 8 lines 26-42: the signals decoded by 344/346 that cause a register to be written is a first address of the register that is written, and 344/346 generates the write enable signals 506 which cause the register to be written in a second mode, where the mode in which individual registers are written is a second mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183